130 S.E.2d 64 (1963)
259 N.C. 125
Elizabeth S. BOGER
v.
The PRUDENTIAL INSURANCE COMPANY OF AMERICA.
No. 164.
Supreme Court of North Carolina.
March 20, 1963.
*65 O. A. Warren, Whitener & Mitchem, by Basil L. Whitener, Wade W. Mitchem, Gastonia, for plaintiff, appellant.
Kennedy, Covington, Lobdell & Hickman, by R. C. Carmichael, Jr., Charlotte, for defendant, appellee.
HIGGINS, Justice.
The plaintiff insists the policy, having been issued on June 15, 1960, each premium date thereafter is the 15th of each month rather than the first, and consequently the grace period did not expire until May 16, 1961. The contention contravenes the plain and unambiguous terms of the policy. The initial payment of premium only carried the policy to July 1, 1960. On that date and on the first of each month thereafter, a premium was due. Rivers v. State Capital Life Ins. Co., 245 N.C. 461, 96 S.E.2d 431, 68 A.L.R. 2d 205; Johnson v. New Amsterdam Casualty Co., 234 N.C. 25, 65 S.E.2d 347, 29 A.L.R. 2d 507.
The plaintiff further contends that her husband having paid to his employer (by deduction from his wages) his quota of the required premium, the policy was in force as to him. The group policy terminated on May 2, 1961, on which date the grace period for payment of the April 1st period came to an end. The certificate of coverage terminated with the group policy. By plain terms of both, payment to the insured was necessary to keep the policy in force. Deduction of the employee's wages by the employer was not payment to the insurer. Newman v. Home Life Ins. Co., 255 N.C. 722, 122 S.E.2d 701; Haneline v. Turner White Casket Co., 238 N.C. 127, 76 S.E.2d 372; Dewease Travelers' v. Ins. Co., 208 N.S. 732, 182 S.E. 447. "When procuring the policy, obtaining application of employees, taking payment deduction orders, reporting changes in the insured group, paying premiums and generally in doing whatever may serve to obtain and keep the insurance in force, employers act not as agents of the insurer, but for their employees or for themselves." Boseman v. Connecticut General Life Ins. Co., 301 U.S. 196, 57 S. Ct. 686, 81 L. Ed. 1036.
The plaintiff has failed to make allegations or to offer proof the defendant waived its right to the payment of the premium due April 1, 1961. The insured's death did not occur within the grace period for the payment of that premium. The defendant's liability terminated on May 2, 1961. The death of the insured occurred after that date. Consequently the judgment dismissing the action is
Affirmed.